504, 505 (1984) (adopting the test in Strickland). Both components of the
                inquiry must be shown.      Strickland v. Washington, 466 U.S. 668, 697
                (1984). To warrant an evidentiary hearing, a petitioner must raise claims
                supported by specific factual allegations that, if true and not repelled by
                the record, would entitle him to relief. Hargrove v. State, 100 Nev. 498,
                502-03, 686 P.2d 222, 225 (1984).
                            Appellant claimed that trial counsel was ineffective for
                advising him to enter a guilty plea where counsel's advice was based on
                his incorrect belief that appellant had a valid double-jeopardy claim.
                Appellant's bare claim failed to demonstrate prejudice. He did not allege
                that he rejected an earlier, more favorable plea offer due to counsel's
                inaccurate legal assessment. See Lafler v. Cooper, 566 U.S.              , 132
                S. Ct. 1376, 1384 (2012). Neither did he allege that, but for counsel's
                advice, he would not have pleaded guilty but would have insisted on going
                to trial. See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State,
                112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Moreover, we note that
                appellant received a benefit in exchange for his guilty plea—the dismissal
                of two other cases. We therefore conclude that the district court did not
                err in denying this claim without an evidentiary hearing.
                            Appellant also claimed that appellate counsel was ineffective
                for failing to file a petition for en bane reconsideration despite having told
                appellant that he would do so should the petition for rehearing be denied.
                Appellant's bare claim failed to demonstrate deficiency or prejudice.
                Appellant failed to identify any grounds that would have warranted en
                banc reconsideration. See NRAP 40A(a). We therefore conclude that the



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                district court did not err in denying this claim without an evidentiary
                hearing. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED. 2




                                                        /       pet..4.1
                                                                       n         J.
                                                  Hardesty



                                                  Douglas
                                                            °tidal
                                                                                 J.



                                                                                 J.



                cc: Hon. Robert W. Lane, District Judge
                     Joseph Darrell Anderson, II
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk




                      2We further conclude that the district court did not abuse its
                discretion in declining to appoint counsel to represent appellant in these
                post-conviction proceedings. See NRS 34.750(1).




SUPREME COURT
        OF
     NEVADA
                                                    3
10) 1947A